      Case: 3:20-cv-01948-JGC Doc #: 9-2 Filed: 09/08/20 1 of 11. PageID #: 662




                                   IN THE UNITED STATES DISTRICT
                                  COURT WESTERN DIVISION FOR THE
                                     NORTHERN DISTRICT OF OHIO

                                                   )
                                                   )
                                                   )
    Renz, et. al      ,                            )
                   Plaintiff                       )      CASE NO. 3:20-cv-1948
Attorneys:                                         )
Thomas Renz (Bar ID 98645)                         )
1907 W State St. #162                              )
Fremont, OH 43420

&

Robert Gargasz (Bar ID 7136)
1670 Cooper Foster Park Rd.
Lorain, OH 44053

                           -vs-                    )      JUDGE:     Honorable Judge
                                                   )      James Carr
                                                   )
                                                   )
State of Ohio, et. al                              )       EXHIBIT – Attachment B:
                                                            Conclusion Regarding
                                                           Masks, They Do Not Work
                   Defendant(s)                    )
                                                   )



The following has been submitted by Plaintiff’s attorney, Thomas Renz.

                                            Respectfully submitted,

                                            ___s/ Thomas Renz________________________

                                            ATTORNEY
                                            Thomas Renz
                                            Bar ID: 98645
                                            1907 W State St. #162
                                            Fremont, OH 43420
                                            Phone: 419-351-4248
      Case: 3:20-cv-01948-JGC Doc #: 9-2 Filed: 09/08/20 2 of 11. PageID #: 663

                                            Attachment B

                   Conclusion Regarding Masks They Do Not Work
                         By Dr. Sherri Tenpenny, DO, AOBNMM, ABIHM
                                           www.Vaxxter.com
                                     www.Courses4Mastery.com
  There are NO randomized, controlled trials (RCT) with verified outcomes that show a benefit to health
  care workers or community members for wearing a mask or a respirator. There is no such definitive
  study. Likewise, no study exists that shows a benefit from a broad policy to wear masks in public
  (documented below).
  Furthermore, if there were any benefit to wearing a mask, because of the blocking power against
  droplets and aerosol particles, then there should be more benefit from wearing a respirator (N95)
  compared to a surgical mask. There is not. Neither masks nor respirators protect; cloth coverings are
  essentially worthless.
  It should be noted that the surgical masks are primarily designed to protect the environment from the
  wearer, whereas the respirators are supposed to protect the wearer from the environment. (Balazy, et al).
  Coronavirus particles are <0.125 microns in size. Masks and respirators filter particles 0.30 to 0.80
  microns in size. Masks cannot possibly work. No bias-free study has ever found a benefit from wearing
  a mask or respirator in this application.


o Public Health Experts Keep Changing: Mask vs No Mask
      •   February 29, 2020: https://twitter.com/Surgeon_General/status/1233725785283932160
              •   “Seriously people – STOP BUYING MASKS! They are not effective in preventing
                  general public from catching #Coronavirus, but if healthcare providers can’t get them to
                  care for sick patients, it puts them and our communities as risk!” -Dr. Jerome Adams,
                  US Surgeon General
      •   May 10, 2020: “Don’t Wear a Mask” –Dr. Anthony Fauci
          https://www.youtube.com/watch?v=MOeVkg9P-R8
      •   March 15, 2020: Medical Science News “Reusing masks may increase your risk of coronavirus
          infection.” https://www.news-medical.net/news/20200315/Reusing-masks-mayincrease-your-
          risk-of-coronavirus-infection-expert-says.aspx
              •   Dr. Jenny Harries, England's deputy chief medical officer, has warned that it was not a
                  good idea for the public to wear facemasks as the virus can get trapped in the material
                  and causes infection when the wearer breathes in. "For the average member of the
                  public walking down a street, it is not a good idea." Dr. Harries said.
      •   March 30, 2020: WHO Emergencies Press Conference on coronavirus disease
          https://www.who.int/docs/default-source/coronaviruse/transcripts/who-audio-
          emergenciescoronavirus-press-conference-full-30mar2020.pdf?sfvrsn=6b68bc4a_2
              •   at 00:22:39: “We don't generally recommend the wearing to masks in public by
                  otherwise well individuals because it has not been, up to now, associated with any
                  particular benefit...It does have benefits psychologically, socially and there are social
                  norms around that and we don't criticize the wearing of masks, and have not done so,
                  but there is no specific evidence to suggest that the wearing of masks by the mass
                  population has any particular benefit. In fact, there's some evidence to suggest the



                                                                                                          289
     Case: 3:20-cv-01948-JGC Doc #: 9-2 Filed: 09/08/20 3 of 11. PageID #: 664



                 opposite in the misuse of wearing a mask properly or fitting it properly or taking it off
                 and all the other risks that are otherwise associated with that.
     •   March 31, 2020: https://www.newsmax.com/us/surgeon-general-
         adamsmasks/2020/03/31/id/960679/
             •   “You can increase your risk of getting COVID19 by wearing a mask if you are not a
                 health care provider. Folks who don't know how to wear them properly tend to touch
                 their faces a lot and actually can increase the spread of coronavirus.” -Dr. Jerome
                 Adams, US Surgeon General
     •   April 3, 2020: https://time.com/5794729/coronavirus-face-masks/
             •   According to the CDC, wearing a surgical mask won’t stop the wearer from inhaling
                 small airborne particles, which can cause infection. Nor do these masks form a snug
                 seal around the face.
             •   The CDC recommends surgical masks only for people who *already show
                 symptoms* of coronavirus and must go outside. Wearing a mask can help prevent
                 spreading the virus by protecting others nearby when you cough or sneeze.
     •   May 1, 2020: Illinois issued an order that a mask will be required in public when social
         distancing isn't an option.
     •   May 27, 2020: Virginia announced a statewide mask mandate.
     •   .....and many more states have followed suit.
o Healthy Persons do not Spread Illness
     •   Leung, Nancy., et al. (2020) “Respiratory virus shedding in exhaled breath and efficacy of face
         masks.” Nature Medicine 26, 676-680. https://www.nature.com/articles/s41591-020-0843-2
             •   “...Among the samples collected without a face mask, we found that the majority of
                 participants with influenza virus and coronavirus infection did not shed detectable
                 virus in respiratory droplets or aerosols... given that each exhaled breath collection
                 was conducted for 30 min, this might imply that prolonged close contact would be
                 required for transmission to occur, even if transmission was primarily via aerosols..”
     •   Gao, Ming. et al. “A Study of infectivity of asymptomatic SARS-CoV2 carriers.” Respiratory
         Medicine. 2020. Aug: 169:106026 https://pubmed.ncbi.nlm.nih.gov/32513410/
             •   455 contacts who were exposed to the asymptomatic COVID-19 virus carrier: 35
                 patients, 196 family members and 224 hospital staffs. NONE of the 455 contacts
                 contracted the SARS-CoV-2 infection
o Mask Mandates as Public Policy is a Disaster
     •   Klompas, Michael., et al. (2020) “Universal Masking in Hospitals in the COVID-19 Era.”
         NEJM 2020; 382:e63 https://www.nejm.org/doi/full/10.1056/NEJMp2006372?
             •   We know that wearing a mask outside health care facilities offers little, if any,
                 protection from infection. Public health authorities define a significant exposure to
                 Covid-19 as face-to-face contact within 6 feet with a patient with symptomatic Covid-
                 19 that is sustained for at least a few minutes (and some say more than 10 minutes or
                 even 30 minutes). The chance of catching Covid-19 from a passing interaction in a
                 public space is therefore minimal. In many cases, the desire for widespread masking
                 is a reflexive reaction to anxiety over the pandemic.



                                                                                                         290
      Case: 3:20-cv-01948-JGC Doc #: 9-2 Filed: 09/08/20 4 of 11. PageID #: 665




      •   Brainard, Julii Suzanne, et al. (2020) “Facemasks and similar barriers to prevent respiratory
          illness such as COVID-19: A rapid systematic review.” medRxiv 2020.04.01.20049528
          https://www.medrxiv.org/content/10.1101/2020.04.01.20049528v1
              •   “There were 31 eligible studies (including 12 RCTs). Based on the RCTs we would
                  conclude that wearing facemasks can be very slightly protective against primary
                  infection from casual community contact, and modestly protective against household
                  infections when both infected and uninfected members wear facemasks. The evidence
                  is not sufficiently strong to support widespread use of facemasks as a protective
                  measure against COVID-19.
      •   Chandrasekaran, Baskaran. (2020) “Exercise with facemask: Are we handling a devil’s
          sword?” – a physiological hypothesis. Med Hypotheses. Nov; 144:11002. 2020
          https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7306735/
              •   Exercising with facemasks may reduce available Oxygen and increase air trapping
                  preventing substantial carbon dioxide exchange. The hypercapnic hypoxia may
                  potentially increase acidic environment, cardiac overload, anaerobic metabolism and
                  renal overload, which may substantially aggravate the underlying pathology of
                  established chronic diseases. Further contrary to the earlier thought, no evidence exists
                  to claim the facemasks during exercise offer additional protection from the droplet
                  transfer of the virus.
      •   Tam, Victor CW et al (2020) “A reality check on the use of face masks during the COVID 19
          outbreak in Hong Kong.” EClinicalMedicine. 2020 May; 22:100356
              •   In our study, 94.8% wore masks of which 83.7% wore disposable surgical masks.
                  However, 13.0% wore them incorrectly: with 35.5% worn ‘inside-out’ or ‘upside-
                  down’; and 42.5% worn too low, exposing the nostrils or mouth. Packaging of different
                  brands of surgical mask sold locally were examined; very few provided instructions on
                  correct usage. [NOTE: IF NOT worn correctly, there are doing nothing and should
                  not be worn at all.]
o Particle Size: The Key to it All
      •   Zhu, Na, et al. (2020). “A Novel Coronavirus from Patients with Pneumonia in China, 2019” N
          Engl J Med 2020; 382:727-733. https://www.nejm.org/doi/full/10.1056/nejmoa2001017
              •   Scientists were at a consensus that the diameter of the 2019-nCoV particles were 0.06 to
                  0.14 microns in size. Most N95 and N99 face masks can filter out 0.30 microns.
                  Airborne coronavirus particle (<0.125 micron) will pass directly through a N95
                  face mask.
      •   Balazy, Anna, et al. (2006). “Do N95 respirators provide 95% protection level against airborne
          viruses, and how adequate are surgical masks?” Am J Infect Control. 2006 Mar;34(2):51-7.
              •   The N95 filtering face piece respirators may not provide the expected protection level
                  against small virions. As anticipated, the tested surgical masks showed a much higher
                  particle penetration because they are known to be less efficient than the N95 respirators.
                  Some surgical masks may let a significant fraction of airborne viruses penetrate
                  through their filters, providing very low protection against aerosolized infectious
                  agents in the size range of 10 to 80 nm.
o N95 Respirators
      •   Long, Y. et al. (2020). “Effectiveness of N95 respirators vs surgical masks against influenza: A



                                                                                                         291
Case: 3:20-cv-01948-JGC Doc #: 9-2 Filed: 09/08/20 5 of 11. PageID #: 666



    systematic review and meta-analysis.” J Evidence Based Medicine. 2020;12:93-101.
    https://onlinelibrary.wiley.com/doi/epdf/10.1111/jebm.12381
        •   “The current meta-analysis shows the use of N95 respirators compared to surgical
            masks is not associated with a lower risk of laboratory-confirmed influenza.”
•   Randonovich, Lewis, et al. (2019) “N95 Respirators vs Medical Masks for Preventing
    Influenza Among Health Care Personnel: A Randomized Clinical Trial”. JAMA. 2019 Sept 3;
    (322(9):824-833. https://pubmed.ncbi.nlm.nih.gov/31479137/
        •   “Among outpatient health care personnel, N95 respirators vs medical masks as worn by
            participants in this trial resulted in no significant difference in the incidence of
            laboratory-confirmed influenza.
•   Offeddu, V. et al. (2017) “Effectiveness of Masks and Respirators Against Respiratory
    Infections in Healthcare Workers: A Systematic Review and Meta-Analysis,” Clinical Infectious
    Diseases, Volume 65, Issue 11, 1 December 2017, Pages 1934–1942,
    https://academic.oup.com/cid/article/65/11/1934/4068747
        •   “Self-reported assessment of clinical outcomes was prone to bias. Evidence of a
            protective effect of masks or respirators against verified respiratory infection (VRI) was
            not statistically significant.”
•   Chou, Roger, et al. (2020) “Masks for Prevention of Respiratory Virus Infections, Including
    SARS-CoV-2, in Health Care and Community Settings.” Ann Intern Med June 24:M20-3213.
    2020 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7322812/
        •   Randomized trials in community settings found possibly no difference between N95
            versus surgical masks and probably no difference between surgical versus no mask in
            risk for influenza or influenza-like illness, but compliance was low. Bothersome
            symptoms were common.
•   Zhu JH, et al. “Effects of long-duration wearing of N95 respirator and surgical facemask: a
    pilot study.” J Lung Pulm Respir Res. 2014;1(4):97‒100.
    http://medcraveonline.com/JLPRR/JLPRR-01-00021.pdf
        •   As the protection efficacy and possible effects on nasal functions and subjective
            sensations of wearing N95 respirator/surgical facemask have been well demonstrated,
            wearing of respirator and facemask altered the fractions of air components and changed
            microclimate around the nasal cavity, which would further affect the function of
            mucosa and its transportation rate.
•   Cowling, B. et al. (2010) “Face masks to prevent transmission of influenza virus: A systematic
    review.” Epidemiology and Infection, 138(4), 449-456.
    https://www.cambridge.org/core/journals/epidemiology-and-infection/article/face-masks-to-
    preventtransmission-of-influenza-virus-a-
    systematicreview/64D368496EBDE0AFCC6639CCC9D8BC05/core-reader
        •   N95-masked health-care workers (HCW) were significantly more likely to experience
            headaches. Face mask use in HCW was not demonstrated to provide benefit in terms
            of cold symptoms or getting colds.
•   Smith, Jeffrey, et al. (2016) “Effectiveness of N95 respirators versus surgical masks in
    protecting health care workers from acute respiratory infection: a systematic review and meta-
    analysis.” CMAJ 2016 May 17;188(8):567-574 https://pubmed.ncbi.nlm.nih.gov/26952529/
        •   Although N95 respirators appeared to have a protective advantage over surgical masks



                                                                                                   292
     Case: 3:20-cv-01948-JGC Doc #: 9-2 Filed: 09/08/20 6 of 11. PageID #: 667



                 in laboratory settings, our meta-analysis showed that there were insufficient data to
                 determine definitively whether N95 respirators are superior to surgical masks in
                 protecting health care workers against transmissible acute respiratory infections in
                 clinical settings.
     •   U.S. Food and Drug Administration article (April 2020)
         https://web.archive.org/web/20200516235249/https://www.fda.gov/medical-devices/personal-
         protective-equipment-infection-control/n95-respirators-and-surgical-masks-face-masks
             •   If properly fitted, the filtration capabilities of N95 respirators exceed those of face
                 masks. However, even a properly fitted N95 respirator does not completely
                 eliminate the risk of illness or death.f
o Surgical Face Masks
     •   Isaacs, David, et al. (2020) “Do Facemasks protect against COVID-19?” J. of Pediatric and
         Child Health, June. 56(6): 976-977. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7323223/
             •   “The questionable benefits arguably do not justify health-care staff wearing surgical
                 masks when treating low-risk patients and may impede the normal caring relationship
                 between patients, parents and staff. We counsel against such practice, at least at
                 present.”
     •   Jacobs, J. L. et al. (2009) “Use of surgical face masks to reduce the incidence of the common
         cold among health care workers in Japan: A randomized controlled trial,” American Journal of
         Infection Control, Volume 37, Issue 5, 417-419.
         https://www.ncbi.nlm.nih.gov/pubmed/19216002
             •   N95-masked health-care workers (HCW) were significantly more likely to experience
                 headaches. Face mask use in HCW was not demonstrated to provide benefit in
                 terms of cold symptoms or getting colds.
     •   Smith, J.D. et al. (2016) “Effectiveness of N95 respirators versus surgical masks in protecting
         health care workers from acute respiratory infection: a systematic review and meta-analysis,”
         CMAJ Mar 2016 https://www.cmaj.ca/content/188/8/567
             •   “We identified six clinical studies …we found no significant difference between N95
                 respirators and surgical masks in associated risk of (a) laboratory-confirmed respiratory
                 infection, (b) influenza-like illness, or (c) reported work-place absenteeism.”
     •   Balazy, Anna, et al. (2006) “Do N95 respirators provide 95% protection level against airborne
         viruses, and how adequate are surgical masks?” Am J Infect Control. 2006 Mar;34(2):51-7.
             •   The N95 filtering face piece respirators may not provide the expected protection level
                 against small virions. As anticipated, the tested surgical masks showed a much higher
                 particle penetration because they are known to be less efficient than the N95 respirators.
                 Some surgical masks may let a significant fraction of airborne viruses penetrate
                 through their filters, providing very low protection against aerosolized infectious
                 agents in the size range of 10 to 80 nm.
     •   U.S. Food and Drug Administration article (April 2020)
         https://web.archive.org/web/20200516235249/https://www.fda.gov/medical-devices/personal-
         protective-equipment-infection-control/n95-respirators-and-surgical-masks-face-masks
             •   While a surgical mask may be effective in blocking splashes and large-particle droplets,
                 a face mask, by design, does not filter or block very small particles in the air that
                 may be transmitted by coughs, sneezes, or certain medical procedures. Surgical masks



                                                                                                           293
    Case: 3:20-cv-01948-JGC Doc #: 9-2 Filed: 09/08/20 7 of 11. PageID #: 668



                also do not provide complete protection from germs and other contaminants
                because of the loose fit between the surface of the face mask and your face.
    •   Bader A et al. (2008) “Preliminary report on surgical mask induced deoxygenation during
        major surgery. Neurocirugia 2008;19:12-126. https://www.technocracy.news/blaylock-face-
        masks-pose-serious-risks-to-the-healthy/
               • In this study, researchers examined the blood oxygen levels in 53 surgeons using an
                 oximeter. They measured blood oxygenation before surgery as well as at the end of
                 surgeries. The researchers found that the mask reduced the blood oxygen levels
                 (pa02) significantly. The longer the duration of wearing the mask, the greater the
                 fall in blood oxygen levels.
o Cloth Masks
    •   MacIntyre, C Raina, et al. “A cluster randomized trial of cloth masks compared with medical
        masks in healthcare workers.” BMJ Open 2015; 5:e006577.
        https://bmjopen.bmj.com/content/5/4/e006577.full
           •    “Cloth masks also had significantly higher rates of influenza-like illness. Penetration of
                viral particles through a cloth mask was almost 97%”
    •   Rengasamy, Samy, et al. “Simple Respiratory Protection – Evaluation of the filtration
        performance of cloth masks and common fabric materials against 20-1000nm size particles” The
        Annals of Occupational Hygiene, Vol 54, Issue 7, Oct 2010. Pg 789-798
        https://academic.oup.com/annweh/article/54/7/789/202744
           •    Results obtained show that common fabric materials provide marginal protection
                against nanoparticles including those in the size ranges of virus-containing particles in
                exhaled breath.
    •   Shakya, Kabindra M, et al. “Evaluating the efficacy of cloth facemasks in reducing particulate
        matter exposure.” J Expo Sci Environ Epidemiol. 2017;27(3):352-357.
        https://pubmed.ncbi.nlm.nih.gov/27531371/
           •    “Our results suggest that cloth masks are only marginally beneficial in protecting
                individuals from particles <2.5 μm (Note: coronaviruses are between .05 and 0.2
                microns)”
    •   MMWR: Weekly / July 17, 2020 / 69(28);930-932
        https://www.cdc.gov/mmwr/volumes/69/wr/mm6928e2.htm?s_cid=mm6928e2_w
           •    At salon X in Springfield, Missouri, two stylists with COVID-19 symptoms worked
                closely with 139 clients before receiving diagnoses of COVID-19, and none of their
                clients developed COVID-19 symptoms. 67 were tested; 67 specimens were positive.
                Close contacts because ill; apparently everyone recovered uneventfully.
                CONCLUSION: 1) Exposure isn't illness and 2) positive tests isn't illness
    •   Angell, Sonia Y., State of California – Health and Human Services Agency article (April
        2020) “Face Coverings Guidance” https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Face-
        Coverings-Guidance.aspx
           •    “Our best community and individual defense against COVID 19 is washing our hands
                frequently, avoiding touching our eyes, nose and mouth with unwashed hands, avoiding
                being around sick people and physical distancing, especially by staying at home.”
                “There is limited evidence to suggest that use of cloth face coverings by the public



                                                                                                        294
     Case: 3:20-cv-01948-JGC Doc #: 9-2 Filed: 09/08/20 8 of 11. PageID #: 669



                 during a pandemic could help reduce disease transmission.”
o Wearing a Mask Blocks Oxygen
     •   Wearing a mask is hazardous to your health.
         https://www.youtube.com/watch?v=ZqRL1GXu5DE
     •   Kao, Tze-Wah, et al. (2004). The physiological impact of wearing an N95 mask during
         hemodialysis as a precaution against SARS in patients with end-stage renal disease.” J Formos
         Med Asso. 2004 Aug;103(8(:624-8
             •   Thirty-nine patients (mean age, 57.2 yrs) in the study. 70% showed a reduction in
                 partial pressure of oxygen (PaO2), and 19% developed various degrees of hypoxemia.
                 Wearing an N95 mask significantly reduced the PaO2 level, increased the
                 respiratory rate, increased chest discomfort, and respiratory distress. Wearing an
                 N95 mask for 4 hours during HD significantly reduced PaO2 and increased respiratory
                 adverse effects in ESRD patients. [DOES THIS DO THE SAME IN OTHER
                 PATIENTS WITH HEALTH CONDITIONS?]
     •   OSHA documents: https://www.osha.gov/laws-regs/standardinterpretations/2007-04-02-0
             •   “People begin to suffer adverse health effects when the oxygen level of their breathing
                 air drops below 19.5 percent oxygen. The rule-making record for the Respiratory
                 Protection Standard clearly justifies adopting the requirement that air breathed by
                 employees must have an oxygen content of at least 19.5 percent.
     •   Beder, A et al. (2008) “Preliminary report on surgical mask induced deoxygenation during
         major surgery.” Neurocirugia (Astur) 2008 Apr;19(2):121-6.
         https://pubmed.ncbi.nlm.nih.gov/18500410/
             •   A study on 53 surgeons using a pulse oximeter pre and postoperatively. Pulse rates
                 increased and SpO2 decrease after the first hour. Since a very small decrease in
                 saturation at this level, reflects a large decrease in PaO2, our findings may have a
                 clinical value for the health workers and the surgeons. [NOTE: SpO2 {O2 sat} is the
                 saturation of hemoglobin with oxygen measured with a. pulse oximeter. PaO2 is amount
                 of oxygen in the blood, determined by an arterial blood sample. Once the O2 sat falls
                 below 90%, the PaO2 drops quickly into the dangerously hypoxic.
     •   Ong JJY et al. (2020) “Headaches associated with personal protective equipment- A cross-
         sectional study among frontline healthcare workers during COVID-19.” Headache
         2020;60(5):864-877. https://www.technocracy.news/blaylock-face-masks-pose-serious-risks-to-
         the-healthy/
             •   Study involving 159 healthcare workers aged 21 to 35 years of age found that 81%
                 developed headaches from wearing a face mask.
     •   Shehade H et al. Cutting edge: Hypoxia-Inducible Factor-1 negatively regulates Th1 function.
         J Immunol 2015;195:1372-1376 // Westendorf AM et al. Hypoxia enhances
         immunosuppression by inhibiting CD4+ effector T cell function and promoting Treg activity.
         Cell Physiol Biochem 2017;41:1271-84 // Sceneay J et al. Hypoxia-driven immunosuppression
         contributes to the pre-metastatic niche. Oncoimmunology 2013;2:1 e22355
         https://www.technocracy.news/blaylock-face-masks-pose-serious-risks-to-the-healthy/
             •   The importance of these findings is that a drop in oxygen levels (hypoxia) is
                 associated with an impairment in immunity. Studies have shown that hypoxia can
                 inhibit the type of main immune cells used to fight viral infections called the CD4+ T-



                                                                                                       295
     Case: 3:20-cv-01948-JGC Doc #: 9-2 Filed: 09/08/20 9 of 11. PageID #: 670



                 lymphocyte. This occurs because the hypoxia increases the level of a compound called
                 hypoxia inducible factor-1 (HIF-1), which inhibits T-lymphocytes and stimulates a
                 powerful immune inhibitor cell called the Tregs. . This sets the stage for contracting any
                 infection, including COVID-19 and making the consequences of that infection much
                 graver. In essence, your mask may very well put you at an increased risk of infections
                 and if so, having a much worse outcome.
     •   Blaylock RL. Immunoexcitatory mechanisms in glioma proliferation, invasion and occasional
         metastasis. Surg Neurol Inter 2013;4:15 // Aggarwal BB. Nucler factor-kappaB: The enemy
         within. Cancer Cell 2004;6:203-208 // Savransky V et al. Chronic intermittent hypoxia induces
         atherosclerosis. Am J Resp Crit Care Med 2007;175:1290-1297
         https://www.technocracy.news/blaylock-face-masks-pose-serious-risks-to-the-healthy/
                • People with cancer, especially if the cancer has spread, will be at a further risk
                  from prolonged hypoxia as the cancer grows best in a microenvironment that is
                  low in oxygen. Low oxygen also promotes inflammation which can promote the
                  growth, invasion and spread of cancers. Repeated episodes of hypoxia has been
                  proposed as a significant factor in atherosclerosis and hence increases all cardiovascular
                  (heart attacks) and cerebrovascular (strokes) diseases
o Wearing a Mask Increases CO2 – Leading to Cognitive Dysfunction
     •   Zheng, Guo-quing, et al. (2008) “Chronic hypoxia-hypercapnia influences cognitive function:
         a possible new model of cognitive dysfunction in COPD.” Med Hypotheses. 2008;71(1):111-3
         https://pubmed.ncbi.nlm.nih.gov/18331781/
            •    “We propose that cognitive impairment is strongly related to combination of chronic
                 hypoxia and hypercapnia.”
o The Psychological Impact of Mask Wearing
     •   TIME MAGAZINE (2020) “Public Health Experts Keep Changing Their Guidance on
         Whether or Not to Wear Face Masks for Coronavirus.” https://time.com/5794729/coronavirus-
         face-masks/
            •    Lynn Bufka, a clinical psychologist and senior director for practice, research and policy
                 at the American Psychological Association, suspects that people are clinging to masks
                 for the same reason they knock on wood or avoid walking under ladders. “Even if
                 experts are saying it’s really not going to make a difference, a little [part of] people’s
                 brains is thinking, well, it’s not going to hurt. Maybe it’ll cut my risk just a little bit, so
                 it’s worth it to wear a mask,” she says. In that sense, wearing a mask is a
                 “superstitious behavior.” https://time.com/5794729/coronavirus-face-masks/
     •   Potts, Susan Claire. “The Cult of the Mask.”
         https://remnantnewspaper.com/web/index.php/articles/item/4927-the-cult-of-the-mask
            •    When people hide their faces, they feel they belong to something. They can show their
                 solidarity with the whole human race. They can feel good about themselves. They can
                 keep people safe. They can make a difference. The freedom of the open-faced is seen
                 as a threat to their safety and, more significantly, to their sense of commitment to a
                 great cause. Currently, the weapons are psychological—shame, ostracism.
     •   Klompas, Michael., et al. (2020) “Universal Masking in Hospitals in the COVID-19 Era.”
         NEJM 2020; 382:e63 https://www.nejm.org/doi/full/10.1056/NEJMp2006372
            •    One might argue that fear and anxiety are better countered with data and education than



                                                                                                            296
       Case: 3:20-cv-01948-JGC Doc #: 9-2 Filed: 09/08/20 10 of 11. PageID #: 671



                    with a marginally beneficial mask, particularly in light of the worldwide mask
                    shortage, but it is difficult to get clinicians to hear this message in the heat of the current
                    crisis. Expanded masking protocols’ greatest contribution may be to reduce the
                    transmission of anxiety, over and above whatever role they may play in reducing
                    transmission of Covid-19.
o Masks Dehumanize Us
        •   Foley, Gretchen N, et al. (2010) “Nonverbal Communication in Psychotherapy.” Psychiatry
            (Edgmont). June 7(6):38-44 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2898840/
                •   An estimated 60 to 65 percent of interpersonal communication is conveyed via non-
                    verbal behaviors.
                •   Masks distort the structure of the face. The lower part of their face is disguised. Identity
                    is concealed. No non-verbal cues or emotion is communicated to a fellow human being
                    can be discerned; all facial communication is hidden under the mask.
        •   Pike, Kathleen M., PhD. “Why a Mask is Not Just a Mask” https://www.cugmhp.org/five-on-
            friday/why-a-mask-is-not-just-a-
            mask/?fbclid=IwAR1_h_ykyuIOzQ9WqA_u_muupA8D8UwOgvnhlwcjoIw_CReHuKSPPmy2
            wC4
                •   “Many young children burst into tears or recoil when someone wearing a mask
                    approaches. One reason for this is that the development of facial recognition is
                    relatively weak in young children. According to University of Toronto
                    psychologist, Dr. Kang Lee, it is not until kids are about 14 years old that they
                    reach adult skill levels in recognizing faces. Before then, kids tend to see individual
                    facial features, rather than recognizing the person as a whole. By putting on masks, we
                    take away information that makes it especially difficult for children to recognize others
                    and read emotional signals, which is unsettling and disconcerting. These issues may be
                    especially true for children with autism spectrum disorder, including Asperger’s
                    syndrome, who tend to have particular difficulties reading non-verbal cues.”


                                            ++++++++++++++++


Four Key Reasons Why People Choose to Not Wear a Mask
 https://www.medicalnewstoday.com/articles/covid-19-and-face-masks-to-wear-or-not-to-wear#1.- Masks-
                                   offer-no-protection-to-the-wearer
1. Masks offer no protection to the wearer
      a. Masks are not an effective way of protection from the new coronavirus, only N95 are, and masks
         have disclaimers saying they cannot prevent someone from acquiring the new coronavirus
2. Evidence is lacking that masks protect anyone: the wearer or the public
      a. See the references above
3. Masks increase the risk of contracting an infection: COVID19 or others
      a. Masks can become contaminated very quickly, and every time the wearer breathes in, they inhale
         contaminants




                                                                                                                297
      Case: 3:20-cv-01948-JGC Doc #: 9-2 Filed: 09/08/20 11 of 11. PageID #: 672



4. Masks might harm the wearer
      a. Masks limit oxygen intake and increase carbon dioxide (CO2)
      b. Masks are dangerous for people with certain health conditions (COPD, asthma), as they may
         restrict breathing
          i. The WHO acknowledge that people living with asthma, chronic respiratory conditions, or
          breathing problems may experience difficulties when wearing face masks.
          ii. The CDC recommend that anyone who has trouble breathing should not wear a face covering.


                                            ++++++++++++


BEST REFERENCES:
1. “No one has died of coronavirus.” https://www.globalresearch.ca/no-one-has-diedcoronavirus/5717668
2. “Masks don’t work.” https://www.rcreader.com/commentary/masks-dont-work-covid-areview-of-
   science-relevant-to-covide-19-social-policy
3. “Asymptomatic carriers don’t spread infection.”
   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7219423/
4. “Exposure doesn’t mean death; doesn’t even mean illness.”
   https://www.cdc.gov/mmwr/volumes/69/wr/mm6928e2.htm?s_cid=mm6928e2_w
5. “Masks for all not based on sound data.”
   https://www.cidrap.umn.edu/newsperspective/2020/04/commentary-masks-all-covid-19-not-based-
   sound-data
6. “COVID19- PCR testing is Scientifically Meaningless” https://offguardian.org/2020/06/27/covid19-pcr-
   tests-are-scientifically-meaningless/

  “Blaylock: Face Masks Pose Serious Risks To The Healthy” https://www.technocracy.news/blaylock-
  face-masks-pose-serious-risks-to-the-healthy/




  NOTE: The following articles have many sources you may find helpful to also include/cite:

  https://www.sciencedirect.com/science/article/pii/S1755436516300858#sec0075

  https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0186217




                                                                                                      298
